Exhibit 10.16 FIRST AMENDMENT TO INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT THIS FIRST AMENDMENT TO THE INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT (this “First Amendment”) is made and entered into as of this September 21, 2011 (the “Effective Date”), by and between Nova Furniture (Dongguan) Co., Ltd., a company organized under the laws of the People’s Republic of China (the “PRC”) (“Company” or “Licensee”) and Ya Ming Wong (“Licensor”). RECITALS WHEREAS, Licensor and Licensee are parties to that certain Intellectual Property Rights Transfer Agreement, dated January 7, 2011 (the “Transfer Agreement”). WHEREAS, Licensor and Licensee desire to amend and replace in its entirety Schedule A to the Transfer Agreement. NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as follows: 1.Definitions. Capitalized terms used herein shall have the meanings ascribed to them in the Transfer Agreement. 2.Modifications. Schedule A of the Transfer Agreement shall be deleted and replaced in its entirety by Schedule A attached hereto. 3.Authority.Each party represents and warrants to the other party that this First Amendment is being executed by the authorized representatives of each respective party. 4.Effect of Amendment.Except as expressly set forth in this First Amendment, no other provision of the Transfer Agreement shall be changed, altered or modified and the Transfer Agreement remains in full force and effect. 5.General Provisions. (a)Governing Law.This First Amendment shall be governed by and construed in accordance with the substantive laws of the PRC, without regard to principles of conflict of laws. Licensor and Licensee each agree that any dispute between the parties arising from or in connection with this First Amendment or the Transfer Agreement shall be submitted to the China International Economic and Trade Arbitration Commission for arbitration in accordance with its Arbitration Rules then in force. The arbitration award shall be final and binding upon the parties. During the arbitration period, except for any matters under arbitration, the parties shall continue to perform this First Amendment and the Transfer Agreement. (b)Headings.The titles and headings of the various sections and paragraphs in this First Amendment are intended solely for convenience of reference and are not intended for any other purpose whatsoever or to explain, modify, or place any construction on any of the provisions of this First Amendment. (c)All Amendments in Writing.No supplement, modification, or amendment of this First Amendment shall be binding, unless executed in writing by a duly authorized representative of each party to this First Amendment. (d)Entire Agreement.This First Amendment constitutes the complete and entire agreement of the parties with respect to the subject matter herein and sets forth the entire understanding of the parties with respect to the subject matter hereof. 1 (e)Counterparts.This First Amendment may be executed through the use of separate signature pages or in any number of counterparts and each of such counterparts shall, for all purposes, constitute one agreement binding on all parties, notwithstanding that all parties are not signatories to the same counterpart. This First Amendment may be executed and delivered via electronic facsimile transmission with the same force and effect as if it were executed and delivered by the parties simultaneously in the presence of one another. (f)Severability.In the event that any provision of this First Amendment is held invalid by a court with jurisdiction over the parties, such provision shall be deemed to be restated to be enforceable, in a manner which reflects, as nearly as possible, the original intentions of the parties in accordance with applicable law. The remainder of this First Amendment shall remain in full force and effect. [Signature Page Follows] 2 IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed this Agreement by their duly authorized representatives as of the date set forth above. NOVA FURNITURE (DONGGUAN) CO., LTD. By: /s/Ya Ming Wong Name Ya Ming Wong Title Chairman Address Nange Industrial Village, Nanya Dao Jiao, Dongguan, China YA MING WONG By: /s/Ya Ming Wong Address: Flat A, 65/F, Tower 1, Sorrento, TST, Kowloon, Hong Kong 3 SCHEDULE A INTELLECTUAL PROPERTY No. Patent Name Cert. No. Patent No. Owner Application Date 1 Sofa_SF-807 Ya Ming Wong 2008-12-01 2 Sofa_SF-808 Ya Ming Wong 2008-12-01 3 Sofa_SF-811 Ya Ming Wong 2008-12-01 4 Sofa_SF-817 Ya Ming Wong 2008-12-01 5 Sofa_SF-818 Ya Ming Wong 2008-12-15 6 Sofa_SF-819 Ya Ming Wong 2008-12-15 7 Sofa_SF-820 Ya Ming Wong 2008-12-30 8 Sofa_SF-956 Ya Ming Wong 2009-10-23 9 Sofa_SF-961 Ya Ming Wong 2009-10-23 10 Sofa_SF-929 Ya Ming Wong 2009-10-23 11 Sofa_SF-831 Ya Ming Wong 2009-10-23 12 Sofa_SF-833 Ya Ming Wong 2009-10-23 13 Sofa_SF-836 Ya Ming Wong 2009-10-23 14 Sofa_SF-838 Ya Ming Wong 2009-10-23 15 Sofa_SF-839 Ya Ming Wong 2009-10-23 16 Sofa_SF-913 Ya Ming Wong 2009-10-23 17 Sofa_SF-935 Ya Ming Wong 2009-10-23 18 Sofa_SF-936 Ya Ming Wong 2009-10-23 19 Sofa_SF-938 Ya Ming Wong 2009-10-23 20 Sofa_SF-939 Ya Ming Wong 2009-10-23 21 Sofa_SF-960 Ya Ming Wong 2009-10-23 22 Chair_114 Ya Ming Wong 2009-10-23 23 Sofa_SF-15 Ya Ming Wong 2009-10-23 24 Chair_ST-13 Ya Ming Wong 2009-10-23 25 Table_0758 Ya Ming Wong 2009-10-23 26 Table_0762 Ya Ming Wong 2009-10-23 27 Table_0742 Ya Ming Wong 2009-10-23 28 Table_0726 Ya Ming Wong 2009-10-23 29 Table_0703A Ya Ming Wong 2009-10-23 30 Table_0761 Ya Ming Wong 2009-10-23 31 Table_7-209 Ya Ming Wong 2009-10-23 32 Table_0751 Ya Ming Wong 2009-10-23 33 Table_0757 Ya Ming Wong 2009-10-23 34 Table_0763 Ya Ming Wong 2009-10-23 35 Table_0764 Ya Ming Wong 2009-10-23 36 Table_0718A Ya Ming Wong 2009-10-23 37 BarTable_HB-28 Ya Ming Wong 2009-10-23 38 Chair_1001 Ya Ming Wong 2009-10-23 39 Chair_996 Ya Ming Wong 2009-10-23 40 Chair_995 Ya Ming Wong 2009-10-23 41 Chair_116B Ya Ming Wong 2009-10-23 42 Chair_994 Ya Ming Wong 2009-10-23 43 Chair_980 Ya Ming Wong 2009-10-23 44 Chair_123 Ya Ming Wong 2009-10-23 45 Chair_828B Ya Ming Wong 2009-10-23 46 BarChair_053 Ya Ming Wong 2009-10-23 47 BarChair_066 Ya Ming Wong 2009-10-23 48 Chair_MC-8101 Ya Ming Wong 2009-10-23 49 CoffeeTable_CT-536 Ya Ming Wong 2009-10-23 50 CoffeeTable_CT-336 200930251305.X Ya Ming Wong 2009-10-23 51 CoffeeTable_CT-752 Ya Ming Wong 2009-10-23 52 CoffeeTable_7-204A Ya Ming Wong 2009-10-23 53 CoffeeTable_WU25-03 Ya Ming Wong 2009-10-23 54 CoffeeTable_CT-648A Ya Ming Wong 2009-10-23 A-1 No. Patent Name Cert. No. Patent No. Owner Application Date 55 CoffeeTable_CT-718 Ya Ming Wong 2009-10-23 56 CoffeeTable_CT-764 200930251344.X Ya Ming Wong 2009-10-23 57 CoffeeTable_7-204 Ya Ming Wong 2009-10-23 58 CoffeeTable_CT-742 Ya Ming Wong 2009-10-23 59 CoffeeTable_CT-753 Ya Ming Wong 2009-10-23 60 Nightstand_WU25-05 Ya Ming Wong 2009-10-23 61 Nightstand_CE-752 Ya Ming Wong 2009-10-23 62 Shelf_WU23(1+2+3) Ya Ming Wong 2009-10-23 63 TVstand_WU25-02 Ya Ming Wong 2009-10-23 64 TVstand_7-202 Ya Ming Wong 2009-10-23 65 TVstand_WU25-02B Ya Ming Wong 2009-10-23 66 TVstand_K-753 Ya Ming Wong 2009-10-23 67 TVstand_K-718 Ya Ming Wong 2009-10-23 68 TVstand_K-399 Ya Ming Wong 2009-10-23 69 TVstand_WU250-02R Ya Ming Wong 2009-10-23 70 TVstand_WU05-02L Ya Ming Wong 2009-10-23 71 TVstand_K-764 Ya Ming Wong 2009-10-23 72 TVstand_TV-36C Ya Ming Wong 2009-10-23 73 Tvstand_WU25-02A Ya Ming Wong 2009-10-23 74 JewelryStorage_WU25-11A Ya Ming Wong 2009-10-23 75 Cupboard_W-719BF Ya Ming Wong 2009-10-23 76 Cupboard_WU25-11 Ya Ming Wong 2009-10-23 77 JewelryStorage_W-738 Ya Ming Wong 2009-10-23 78 JewelryStorage_WU25-07 Ya Ming Wong 2009-10-23 79 JewelryStorage_W-753 200930251383.X Ya Ming Wong 2009-10-23 80 Divider_M-8419 Ya Ming Wong 2009-10-23 81 DividerShelf_WU23-5 Ya Ming Wong 2009-10-23 82 DividerShelf_W25-01R Ya Ming Wong 2009-10-23 83 DividerShelf_W-174H Ya Ming Wong 2009-10-23 84 Dresser_W25-18 Ya Ming Wong 2009-10-23 85 Nightstand_7-217 Ya Ming Wong 2009-10-23 86 Dresser_WU25-19 Ya Ming Wong 2009-10-23 87 Sideboard_W23-4 Ya Ming Wong 2009-10-23 88 Sideboard_W-400 200930251288.X Ya Ming Wong 2009-10-23 89 Sideboard_7-208 Ya Ming Wong 2009-10-23 90 Sideboard_WU25-08 Ya Ming Wong 2009-10-23 91 Sideboard_WU04-7H Ya Ming Wong 2009-10-23 92 Sideboard_W-752 Ya Ming Wong 2009-10-23 93 Sideboard_W-718 Ya Ming Wong 2009-10-23 94 Sideboard_W-764 Ya Ming Wong 2009-10-23 95 Sideboard_W-742 Ya Ming Wong 2009-10-23 96 LiquorCabinet_HB-399 Ya Ming Wong 2009-10-23 97 LiquorCabinet_6-213 Ya Ming Wong 2009-10-23 98 LiquorCabinet_W25-13R Ya Ming Wong 2009-10-23 99 LiquorCabinet_WU25-13A Ya Ming Wong 2009-10-23 LiquorCabinet_WU25-13 Ya Ming Wong 2009-10-23 LiquorCabinet_HB-742A Ya Ming Wong 2009-10-23 LiquorCabinet_HB-753 Ya Ming Wong 2009-10-23 ShoeShelf_6-206 Ya Ming Wong 2009-10-23 ShoeShelf_W-742B Ya Ming Wong 2009-10-23 ShoeShelf_WU25-06 200930251351.X Ya Ming Wong 2009-10-23 ShoeShelf_W-718A Ya Ming Wong 2009-10-23 Sofa (SF-951) Ya Ming Wong 2009-10-23 Sofa (1001) Ya Ming Wong 2010-08-04 Sofa (1006) Ya Ming Wong 2010-08-04 A-2 No. Patent Name Cert. No. Patent No. Owner Application Date Sofa (1007) 201030259518.X Ya Ming Wong 2010-08-04 Sofa (1008) Ya Ming Wong 2010-08-04 Sofa (1010) Ya Ming Wong 2010-08-04 Sofa (1011) Ya Ming Wong 2010-08-04 A-3
